I concur in the opinion of Mr. Justice Cothran. There was no testimony whatever to sustain the plea of self-defense, and very little to establish the plea of temporary insanity. The jury took a merciful view of the testimony. The evidence of Murphy did not amount to anything one way or the other, but it was certainly competent for the purpose for which it was offered, to wit, that the appellant had accused others of improper conduct with his wife, and managed to control his feelings when it appeared that discretion was the better part of valor.
There was no seduction in this case. Mrs. Herring says:
"One day when I was at the office Mr. Clarence Tolley wrote on a card, `Come back.' I came back in about half hour. We went into a little room at the left of the office; he kissed me then, and had intercourse with me."
She was a mother, and a married woman; she did not resent the invitation, nor ask for any explanation of it, but, after going off and remaining a half hour, voluntarily returned. This was not the conduct of a virtuous woman, and there was no seduction in the case. To my mind the testimony is almost conclusive that Clarence Tolley, the deceased, had no sexual intercourse with Mrs. Herring. Tolley was seriously sick (and no one knew it better than the appellant, who worked with him), according to Dr. Henry. He was sent to Baltimore two or three times, and was operated upon, and his gland and one testicle removed. Up to the time of his death he had a running sore. The doctor examined him after he was operated upon, and he had no venereal disease, and again after his death, and found none. The doctors also gave it as their opinion, based on their *Page 397 
actual knowledge from observation, and on what Tolley told Dr. Young, that he was impotent. I cannot imagine why he would have made this statement to the doctor unless it was true, and, if true, the appellant shot to death a man who had done him no wrong whatever. It would be difficult for me to write or concur in an opinion which would result in the punishment of a man for killing the seducer of his wife, his sister, or his daughter, but I am not embarrassed with any such difficulty in this case. It will be unfortunate when an unfaithful wife, to avoid the vengeance of an outraged husband, can accuse an innocent man, and by her simple and uncorroborated statement give her husband the right to kill the supposed seducer without ascertaining the fact of the guilt or innocence of the accused. This is not the law in South Carolina, and I trust it will never be. The appellant has had a fair and impartial trial. The charge of the presiding Judge was fair, free from error, and a clear and able exposition of the law applicable to the case. All of the exceptions must be overruled, and the judgment affirmed.